               Case 1:20-cr-00188-JSR Document 19 Filed 04/09/20 Page 1 of 3


 1
                            UNITED STATES DISTRICT COURT
 2                         SOUTHERN DISTRICT OF NEW YORK
                                        ----
 3
     UNITED STATES OF AMERICA,)
 4                                       )
                    Plaintiff,           )                   Case No. 1:20-CR-188
 5         vs.                           )
                                         )
 6                                       )
     HAMID AKHAVAN,                      )                   MOTION FOR
 7                                       )                   ADMISSION PRO HAC VICE
                                         )
 8               Defendants.             )
     ____________________________________)
 9
10
            Pursuant to rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern
11
     Districts of New York, I David Z. Chesnoff, Esq., hereby move this Court for an order for admission to
12
     practice Pro Hac Vice to appear as counsel for Hamid Akhavan in the above-captioned action.
13
            I am in good standing of the bar of the state of Nevada and there are no pending disciplinary
14
     proceedings against me in any state or federal court.
15
16
     DATED this 9th day of April, 2020.
17
18
                                                    Respectfully Submitted,
19
                                                    /s/ David Z. Chesnoff, Esq.
20                                                  David Z. Chesnoff, Esq.
21                                                  Chesnoff & Schonfeld
                                                    520 South Fourth Street
22                                                  Las Vegas, Nevada 89101
                                                    702-384-5563
23                                                  702-598-1425-fax
24                                                  Dzchesnoff@cslawoffice.net

25
26
27
28
               Case 1:20-cr-00188-JSR Document 19 Filed 04/09/20 Page 2 of 3


 1                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
 2                                       ----
 3
     UNITED STATES OF AMERICA,)
 4                                       )
 5               Plaintiff,              )                   Case No. 1:20-CR-188
           vs.                           )
 6   HAMID AKHAVAN,                      )
                                         )                   ORDER FOR ADMISSION
 7                                       )                   PRO HAC VICE
 8               Defendants.             )
     ____________________________________)
 9
10          The motion of David Z. Chesnoff, Esq, for admission to practice Pro Hac Vice in the above
11   captioned action is granted.
12          Applicant has declared that he is a member in good standing of the bar of the state of Nevada; and
13   that his contact information is as follows:
14          David Z. Chesnoff, Esq.
            Chesnoff & Schonfeld
15
            520 South Fourth St
16          Las Vegas, Nevada 89101
            Telephone: 702-384-5563
17          Facsimile:702-598-1425
18
            Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for
19
     Hamid Akhavan in the above entitled action;
20
            IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the above
21
     captioned case in the United States District Court for the Southern District of New York. All attorneys
22
     appearing before this Court are subject to the Local Rules of this Court, Including the Rules governing
23
     discipline of attorneys.
24
     DATED this___day of April, 2020.
25
                                                    __________________________________________
26
                                                    THE HONRABLE
27
                                                    UNITED STATES DISTRICT COURT JUDGE
28

                                                        2
Case 1:20-cr-00188-JSR Document 19 Filed 04/09/20 Page 3 of 3
